Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8-12, 16, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0046241 to Crismon et al.
With regard to claim 1, a modular rack system for mounting on a roof of a vehicle, the modular rack system comprising: a plurality of panels (top panels 202)  configured to be joined together in a same plane to form a platform with a flat top surface; and a plurality of rails (210, 211, 212, figs. 7-12) configured to be joined together to form a modular frame surrounding the platform and extending above the top surface of the platform.
With regard to claim 6, wherein at least a portion of the platform is continuous from a first side of the platform to a second side of the platform that is opposite the first 
With regard to claim 8, wherein the plurality of rails comprise a front rail, a rear rail, and two side rails extending between the front rail and the rear rail (fig. 12, rails 210, 211, 212).
With regard to claim 9, wherein each of the two side rails comprises a plurality of modular segments configured to be joined together linearly to form the respective side rail (PAR 0068 discloses side rails 210 need not be unitary, but may be made in multiple parts).
With regard to claim 10, wherein the front rail (211) comprises an angled air dam (see fig. 10).
With regard to claim 11, wherein a portion of each of the two side rails that extends above the top surface of the platform is angled inwards towards a center of the modular frame (fig. 9 shows profile of side rails 210 with angled portion)
With regard to claim 12, wherein each portion of each of the two side rails that extends above the top surface of the platform comprises a plurality of longitudinal slots (fig. 9 shows profile of side rails 210 with slots 220, 242).
With regard to claim 16, wherein each of the plurality of panels comprises a top portion and four side portions extending orthogonally downward from the top portion (PAR 0049, figs. 12-13 show top panels 202 to have top portions and downwardly extending portions 222).

With regard to claim 19, wherein the modular frame comprises a plurality of apertures configured to align with a plurality of apertures in one or more accessories configured to be attached to the modular frame (PAR 0049 discloses accessories for above and below top panels 202).
With regard to claim 20, further comprising the one or more accessories, wherein the one or more accessories comprise one or more of an awning mount, a boat roller, or a crossbar (fig. 5 shows rack 205 with crossbars mounted to top panels 202.  Crismon’s summary of invention statement further disclose the intent of panels is for mounting of rooftop accessories).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 2-5, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0046241 to Crismon et al.
As discussed above and with regard to claims 2-3, Crismon discloses the invention substantially as claimed including a modular rack system for mounting on a roof of a vehicle, the rack comprising a plurality of panels and rails.  Crismon further discloses (PAR 0046) that the top panels (202 that make up the platform) are removably attached to vehicle roof frame.  Crismon does not explicitly disclose the manner in which the top panels (202) are removably attached, i.e. via at least one opening through the platform and configured to accommodate a feature extending up from the roof of the vehicle.  Attachment via fasteners and associated openings are well-known and common in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to removably attach the top panels, i.e. platform surface, to the vehicle using such well-known attachment means.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secure attachment between parts via a well-known method.
With regard to claims 4-5, wherein the at least one opening is formed as a space between two separate ones of the plurality of panels (Crismon, PAR 0063, 0070, suggests the top panels may slide independently of each other implying there may be an open space between the panels, i.e. in the middle of the panels).  With further regard to claim 5, Crismon does not explicitly disclose four top panels (fig. 12 shows 3); .
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0046241 to Crismon et al in view of US 2009/0273209 to Joab.
As discussed above and with regard to claim 7, Crismon discloses the invention substantially as claimed including a modular rack system for mounting on a roof of a vehicle, the rack comprising a plurality of panels and rails.  Crismon further discloses top panels (202) forming a flat top surface, but does not disclose the different panels comprising a different size or shape.  Joab discloses a similar roof rack and modular rack system having rails and a plurality of different shaped top panels (panels 20, 74, fig. 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Joab to Crismon.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a roof rack with greater modularity and the ability to fit more vehicles.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0046241 to Crismon et al in view of US 2003/0029894 to Crane et al.
As discussed above and with regard to claim 13, Crismon discloses the invention substantially as claimed including a modular rack system for mounting on a roof of a vehicle, the rack comprising a plurality of panels and rails.  Crismon (PAR 0062) .
Allowable Subject Matter
Claims 14-15, 17, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

3/15/2021